Green and Gorski, JJ. (dissenting in part).
We respectfully dissent in part, and would affirm. We agree with the majority that Supreme Court properly denied the motion of the Wopperer defendants (collectively, defendants) for summary judgment dismissing the complaint against them. As the majority concludes, defendants failed to meet their initial burden of establishing that the metallic fragment detected in the right breast of Vanessa K. Shanahan (plaintiff) in December 2005 and removed in March 2006 did not result from the June 2005 biopsy performed by defendant Paul J. Wopperer, M.D. We further note that defendants failed to submit any evidence that the distortion identified by a physician on a December 2005 MRI film of the right breast no longer appeared on any image or film following the subsequent removal of the metal fragment from that breast in March 2006. We thus conclude that defendants, by their own submissions and lack thereof, raised a triable issue of fact when the metallic fragment was placed in plaintiff’s breast. Indeed, Dr. Wopperer testified at his deposition that he was unsure whether the distortion seen on the December 2005 MRI film was indicative of metal, and the deposition testimony of the aforementioned physician indicated that the distortion detected on the June 2005 preoperative film could have been calcification rather than a metallic “spot.”
*1135In light of the above, we cannot agree with the majority that the court abused its discretion in granting plaintiffs’ cross motion for leave to amend the complaint to include an additional cause of action. In that proposed cause of action, plaintiffs sought to assert that the metallic fragment was negligently left in plaintiffs right breast during a biopsy performed by Dr. Wopperer in May 2004, 13 months before the June 2005 biopsy from which this action arises (see generally Aurora Med. Group, P.C. v Genewick, 68 AD3d 1769 [2009]). In light of both our conclusion and that of the majority that defendants failed to establish as a matter of law when the metallic fragment entered plaintiff s body, we are compelled to conclude that the majority is inconsistent in determining that there is no issue of fact concerning the applicability of the continuous treatment doctrine.
“[U]nder the continuous treatment doctrine, ‘when the course of treatment which includes the wrongful acts or omissions has run continuously and is related to the same original condition or complaint,’ the limitations period does not begin to run until the end of treatment” (Williamson v PricewaterhouseCoopers LLP, 9 NY3d 1, 8 [2007]; see Shister v City of New York, 63 AD3d 1032, 1033-1034 [2009]). “Included within the scope of ‘continuous treatment’ is a timely return visit instigated by the patient to complain about and seek treatment for a matter related to the initial treatment” (McDermott v Torre, 56 NY2d 399, 406 [1982]; see Couch v County of Suffolk, 296 AD2d 194, 196 [2002]). Although the May 2004 biopsy was a separate procedure performed more than 2Vs years before plaintiffs commenced this action, plaintiffs submitted evidence that plaintiff returned to Dr. Wopperer as late as August 2005 complaining of pain in her right breast and that the pain was related to the existence of the metallic fragment in her breast, inasmuch as the pain resolved following the removal of the metallic fragment from plaintiffs body. Thus, if we assume the truth of plaintiffs’ allegation that the metallic fragment was left in plaintiff’s breast in May 2004, as we must in the context of determining whether the continuous treatment doctrine applies (see Scribner v Harvey, 245 AD2d 1120, 1121 [1997]), we may also conclude that in August 2005 plaintiff sought treatment related to the initial procedure in May 2004 (see generally McDermott, 56 NY2d at 405-406; Couch, 296 AD2d at 196). The court therefore properly granted plaintiffs’ cross motion (see Aurora Med. Group, P.C., 68 AD3d 1769 [2009]; see generally Couch, 296 AD2d at 196). “Generally, [l]eave to amend a pleading should be freely granted in the absence of prejudice to the nonmoving party where[, as here,] the amendment is not patently lacking in merit” (Anderson v Nottingham Vil. Homeowner’s Assn., *1136Inc., 37 AD3d 1195, 1198 [2007], amended on rearg 41 AD3d 1324 [2007] [internal quotation marks omitted]). Present— Scudder, P.J., Feradotto, Bindley, Green and Gorski, JJ.